Citation Nr: 1710575	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  14-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to October 15, 2013, and in excess of 20 percent thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This matter comes before the Board of Veterans Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC, that granted entitlement to service connection for bilateral hearing loss with an initial evaluation of 10 percent effective February 27, 2006.  In January 2013, the Veteran filed a notice of disagreement with the initial evaluation.  The RO increased the evaluation of the Veteran's hearing loss to 20 percent effective October 15, 2013, and issued a statement of the case with respect to the issue the same day.  The Veteran filed his substantive appeal in February 2014, that included a request to testify before the Board at the local regional office.  This request to testify was withdrawn in October 2016.  38 C.F.R. § 20.704.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  Prior to October 15, 2013, the Veteran's service-connected bilateral hearing loss was manifested by auditory acuity levels of V in the right ear and VI in the left ear, but no more.

2.  From and after October 15, 2013, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of VI in the right ear and VII in the left ear, but no more.
      


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 20 percent, but no more, prior to October 15, 2013, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86; Diagnostic Code 6100 (2016).

2.  The criteria for an initial compensable rating of 30 percent, but no more, from and after October 15, 2013, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, 4.86; Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), including notice of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  This also includes notice of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims has held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations which, taken together, are fully adequate to decide the claim.  

II.  Increased rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28.

The Veteran's service-connected bilateral hearing loss is currently evaluated as 10 percent disabling prior to October 15, 2013, and 20 percent thereafter under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has demonstrated an exceptional pattern of hearing loss for the period from and after October 15, 2013 and, therefore, 38 C.F.R. § 4.86 and Table VIA is for application.

At an August 2006 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
65
65
LEFT
40
50
60
75
80

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 58 decibel loss in the right ear and a 66 decibel loss in the left ear.  The audiologist indicated that the Veteran had 76 percent speech discrimination in the right ear and 78 percent speech discrimination in the left ear.  These audiometry test results equate to level IV hearing in the right ear and level IV hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level IV hearing in the right ear and level IV hearing in the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85.  

At a June 2008 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
75
LEFT
40
50
60
75
80

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 61.25 decibel loss in the right ear and a 66.25 decibel loss in the left ear.  The audiologist indicated that the Veteran had 74 percent speech discrimination in the right ear and 68 percent speech discrimination in the left ear.  These audiometry test results equate to level V hearing in the right ear and level VI hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level V hearing in the right ear and level VI hearing in the left ear results in a 20 percent disability rating.  38 C.F.R. § 4.85.  

At a June 2010 VA audiological evaluation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
70
LEFT
45
45
65
80
85

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 60 decibel loss in the right ear and a 68.75 decibel loss in the left ear.  The audiologist indicated that the Veteran had 84 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear, however, the Board notes that these reading were not identified as using the Maryland CNC controlled speech discrimination tests.  These audiometry test results equate to level III hearing in the right ear and level IV hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level III hearing in the right ear and level IV hearing in the left ear results in a 10 percent disability rating.  38 C.F.R. § 4.85.  

At a February 2011 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
70
LEFT
50
50
65
75
80

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 60 decibel loss in the right ear and a 67.5 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level III hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level III hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Veteran was also tested in October 2013 by a private physician.  At such evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
70
80
LEFT
60
60
70
80
80

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 67.5 decibel loss in the right ear and a 72.5 decibel loss in the left ear.  The audiologist indicated that the Veteran had 68 percent speech discrimination in the right ear and 60 percent speech discrimination in the left ear.  These audiometry test results equate to level VI hearing in the right ear and level VII hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Using Table VIA, hearing in the right ear equates to level V hearing in the right ear and level VI hearing in the left ear, using only puretone threshold averages.  Because the levels from Table VI are more favorable to the Veteran, these levels will be used for purposes of evaluation.  Applying the percentage ratings for hearing impairment found in Table VII, level VI hearing in the right ear and level VII hearing in the left ear results in a 30 percent disability rating.  38 C.F.R. § 4.85, 4.86.  

Here, the Board acknowledges the October 2013 private audiological evaluation  included a graph of an audiogram. The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 8o (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  In this case, the Board finds here that the graphical audiometric data associated with the October 2013 private audiogram is clear, as it clearly identifies at what Hertz the pure tone thresholds were recorded.  Additionally, a letter from the physician accompanying the October 2013 test results indicated that that the physician used the Maryland CNC to measure speech discrimination. See 38 C.F.R. § 4.85 (a).  As such, the results of the October 2013 audiological evaluation will be considered in the evaluation of the Veteran's claim.

Finally, the Veteran was afforded a VA examination dated in February 2014.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
70
LEFT
40
55
60
75
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 60 decibel loss in the right ear and a 66 decibel loss in the left ear.  The audiologist indicated that the Veteran had 78 percent speech discrimination in the right ear and 72 percent speech discrimination in the left ear.  These audiometry test results equate to level IV hearing in the right ear and level VI hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Using Table VIA, hearing in the right ear equates to level V hearing in the right ear, using only puretone threshold averages.  Because the levels from Table VI are more favorable to the Veteran, these levels will be used for purposes of evaluation.  Applying the percentage ratings for hearing impairment found in Table VII, level IV hearing in the right ear and level VI hearing in the left ear results in a 20 percent disability rating.  38 C.F.R. § 4.85, 4.86.  

The Board finds that the requirements for a higher evaluation for bilateral hearing loss prior to October 15, 2013, is warranted in this case.  While the August 2006, June 2010, and February 2011 evaluations indicate hearing loss at the 10 percent level or less, the June 2008 VA examination indicated hearing loss at the 20 percent level for bilateral hearing loss.  In this regard, the Board notes that the June 2010 evaluation may not be valid for VA purposes, as it was not clear whether the physician used the Maryland CDC for the speech discrimination testing.  However, as the examination results were less than 20 percent, this evaluation does not affect the ratings in this case.  As such, the Board finds that a 20 percent evaluation for the period prior to October 15, 2013, but no more, is warranted in this case.  

In addition, the Board finds that an evaluation of 30 percent on and after October 15, 2013, is warranted based on the findings of the October 2013 private evaluation.  The February 2014 evaluation indicated findings at the 20 percent level, and the evidence does not indicate findings in excess of 30 percent for this period,  As such, an evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.85.

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The Veteran's statements appear to be accurate as there are higher decibel thresholds shown at several Hertz levels.  Nevertheless, based on the rating criteria, a higher rating is not warranted.

The above determinations are based upon consideration of applicable rating provisions.  The February 2014 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted by the examiner that the Veteran had difficulty understanding normal conversational speech even with hearing aids.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  The reported symptoms of his disability have been contemplated by the schedular criteria and he has identified no additional non-hearing related symptoms.  See Doucette v. Shulkin, No. 15-2818, (U.S. Vet. App. Mar. 6, 2017).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his hearing loss disability renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  Rather, the February 2014 VA examination report indicates that the disability does not preclude gainful employment.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is in favor of a 20 percent evaluation for the period prior to October 15, 2013, and an evaluation of 30 percent from and after October 15, 2013, but no more.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

An evaluation of 20 percent prior to October 15, 2013, but no more, for bilateral hearing loss is granted, subject to the regulations governing payment of monetary awards. 

An evaluation of 30 percent from and after October 15, 2013, but no more, for bilateral hearing loss is granted, subject to the regulations governing payment of monetary awards. 



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


